Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-14 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/24/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3
	The claim purports to claim “a first UPS” however said “first UPS”, as best understood, is realized by the already claimed “a modular UPS”. Whereas the claim as presented reads as adding an additional “first UPS” the existing “a modular UPS” when in fact they are believed to be one in the same. 
	The claim will be examined as best understood. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101633754B1 Eon et al. in view of GB 2530354 Hough et al. 

Eon teaches:
1. A system comprising: 
a DC bus (DC bus of 100/600, FIG1); 
an auxiliary power source (eg. 610) coupled to the DC bus; 
an energy storage device (110); and 
a modular uninterruptible power supply (UPS) comprising: 
a first uninterruptible power module (UPM) (612 and/or 120) coupled to the DC bus and configured to provide power to an AC load from the auxiliary power source.



Eon fails to teach:
a second UPM (26 or 44 and 26) coupled to the bus and the energy storage device and configured to transfer energy between the bus and the energy storage device to regulate a voltage on the bus.
Hough teaches a UPM (converter 26, FIG3) coupled to a bus and configured to to transfer energy between the bus and the energy storage device to regulate a voltage on the bus (see Spec. Page. 9, lines 3-7).  
It would have been obvious to include said converter and regulation as taught by Hough into the system of Eon with the motivation of regulating the bus (see Hough Page. 9, lines 3-7). 

Eon further teaches:
2. The system of claim 1, wherein an AC port of the first UPM (120, FIG1) is coupled to a first input (220) of an automatic transfer switch (200) and wherein an AC power source (500) is coupled to a second input of the ATS (210).  

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rejected under 112, 2nd paragraph (see above) but would be allowable if re-written as interpreted below:

1. A system comprising: an DC bus; an auxiliary power source coupled to the DC bus; an energy storage device; and a first uninterruptible power supply (UPS) comprising: a first uninterruptible power module (UPM) coupled to the DC bus and configured to provide power to an AC load from the auxiliary power source; and a second UPM coupled to the DC bus and the energy storage device and configured to transfer energy between the DC bus and the energy storage device to regulate a voltage on the DC bus.

3. The system of claim 2, wherein the system comprises [a] the first UPS and further comprising a second UPS, wherein an output of the ATS is connected to a first AC port of the second UPS and wherein a second port of the second UPS is connected to the AC load and to an AC port of the second UPM of the first UPS.  

Claims 15-17, 19-20 (and 18 via rejoinder) are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836